Citation Nr: 0015962	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  95-00 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss with tinnitus.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from February 1966 to 
June 1972.

The instant appeal arose from an April 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Louisville, Kentucky, which denied claims for 
service connection for post-traumatic neck pain with 
narrowing of the cervical spine and degenerative disc disease 
of the lumbar spine.  The bilateral hearing loss and tinnitus 
claim arose from a December 1997 rating decision.


FINDINGS OF FACT

1.  The veteran's bilateral sensorineural hearing loss with 
tinnitus is due to in-service noise exposure.

2.  The veteran's currently diagnosed foraminal narrowing in 
the cervical spine is not shown to be related to service.

3.  The veteran's currently diagnosed mild degenerative disc 
disease in the lumbar spine with moderate foraminal stenosis 
is not shown to be related to service.

4.  An additional medical opinion is not warranted by the 
medical complexity or controversy in this appeal.



CONCLUSIONS OF LAW

1.  A bilateral sensorineural hearing loss disability with 
tinnitus was incurred as a result of active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).

2.  Foraminal narrowing in the cervical spine was not 
incurred as a result of active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991).

3.  Mild degenerative disc disease in the lumbar spine with 
moderate foraminal stenosis was not incurred as a result of 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991).

4.  An opinion from an independent medical expert is not 
warranted. 38 C.F.R. § 20.901(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral hearing loss with tinnitus

The veteran contends that he incurred bilateral hearing loss 
with tinnitus in service.  He reported that he suffered 
acoustic trauma during his period of active duty due to noise 
exposure from ammunition, machinery, and heavy equipment.

The Board finds that the veteran has presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107.  A 
well-grounded claim for direct service connection has been 
submitted when there is (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam).  In this regard, the veteran has 
provided competent evidence of a current disability, in the 
form of a November 1997 VA examination which noted bilateral 
tinnitus and diagnosed bilateral high frequency sensorineural 
hearing loss.  The veteran has reported episodes of noise 
trauma in service.  Service medical records show traumatic 
perforation of the right eardrum due to an explosive charge 
going off near him as well as complaints of and treatment for 
ear pain.  Furthermore, VA physicians in statements dated in 
September 1999 and February 2000 relate that the veteran's 
hearing loss with tinnitus is a result of noise exposure that 
occurred during military service.

The Board is also satisfied that the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) has been fulfilled.  Service medical 
records, a VA examination, private treatment records, and two 
VHA expert medical opinions have been developed in connection 
with this claim.  There is no indication that there are other 
records available that would be pertinent to the adjudication 
of this issue.  In adjudicating a well-grounded claim, the 
Board determines whether (1) the weight of the evidence 
supports the claim; or, (2) whether the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim.  The appellant prevails in either event.  However, 
if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
Direct service connection may be established by showing that 
a disease or injury had its onset in service or by showing 
that a current disability is a result of a disease or injury 
that was incurred in service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  In general, establishing 
"direct" service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during active service.  Id.; Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz.) is 
40 decibels or greater; or the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Considering all the evidence in the record, the Board 
concludes that the veteran's currently diagnosed bilateral 
hearing loss is related to noise exposure in service.  
Service medical records show that the veteran's hearing was 
normal on the examination conducted in January 1966, just 
prior to his period of active duty.  Service medical records 
show traumatic perforation of the right ear drum in January 
1967 due to an explosive charge going off near him.  Records 
also show complaints of right ear pain, and a January 1968 
record shows treatment for otitis media.  The report of the 
examination conducted prior to separation in June 1972 also 
shows normal hearing on audiometry testing.

Post-service medical records include a June 1997 private 
hearing evaluation report which was noted to show mild to 
moderate nerve loss.  The report of a November 1997 VA 
examination noted that the veteran reported that following 
the explosion in service, he had bleeding in the right ear.  
For several days he was deaf and had consistent ringing in 
the ears.  He then reported that his hearing and tinnitus 
problems improved, but residual hearing loss and tinnitus 
persisted.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
30
45
LEFT
20
15
20
30
55

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The diagnosis was bilateral high 
frequency sensorineural hearing loss.

A February 1998 written statement from an individual who 
reported that he had served with the veteran noted that the 
veteran "couldn't hear a thing for some time" after a 
simulator went off and that following that incident, "his 
hearing was never the same . . . ."  In written statements 
as well as in testimony given at a May 1998 hearing, the 
veteran reported that he was exposed to loud noises in his 
duties as a tank commander and as a drill instructor.  The 
veteran's DD Forms 214 (Report of Transfer or Discharge) show 
military occupation specialties consistent with his 
representations.  Further, the veteran has reported 
continuity of hearing loss since service discharge.  Private 
treatment records dated from 1989 to 1995 show intermittent 
reports of right ear problems.

Highly probative objective "positive" evidence supporting 
the veteran's assertions is represented by the conclusions of 
expert medical opinions from a VA examiner in September 1999 
and from the Chief of Otolaryngology at the VA Medical Center 
(MC) in Buffalo, New York in February 2000, as authorized by 
38 U.S.C.A. §§ 5107(a), 7109 (West 1991) and 38 C.F.R. 
§ 20.901 (1999).  The expert medical opinion reports 
indicated that the evidence of record had been reviewed.  The 
September 1999 expert medical opinion concluded that the 
veteran's hearing loss "is at least as likely as not to be 
related to acoustic trauma with resultant membrane 
perforation, given the sort of hearing loss picture."  The 
February 2000 expert medical opinion concluded that it "is 
more likely than not, that the appellant has bilateral 
sensory neural hearing loss with secondary tinnitus resulting 
from acoustic trauma during his military service."

The record does not contain any "negative" clinical 
evidence suggesting that the veteran's bilateral hearing loss 
with tinnitus is not related to his acoustic trauma in 
service.  Accordingly, the Board finds that there is 
sufficient evidence of record to conclude that the veteran's 
bilateral hearing loss with tinnitus was incurred as a result 
of active military service.  As such, the veteran has 
established that he is entitled to service connection for 
bilateral hearing loss with tinnitus.


II.  Cervical and lumbar spine disorders

The veteran contends that he incurred cervical and lumbar 
spine disorders in service.  He reported that he suffered a 
back injury during his period of active duty and that he 
continued to have back and neck pain to the present time.

The Board finds that the veteran has presented well-grounded 
claims within the meaning of 38 U.S.C.A. § 5107.  In this 
regard, the veteran has provided competent evidence of 
current lumbar and cervical spine disabilities, in the form 
private medical evidence as well as a February 1994 VA 
examination which diagnosed mild degenerative disc disease in 
the lumbar spine with moderate foraminal stenosis and 
foraminal narrowing in the cervical spine.  Service medical 
records show the veteran twisted his back when he jumped off 
a truck in October 1967 and that in April 1968 he "sustained 
a [sic] acute extension-followed-by-flexion injury to neck 
when he was rammed from behind by another jeep."  He also 
had back pain as a result of that injury.  Furthermore, a 
private physician, in April 1994 and September 1997 
statements related that the veteran's current back and neck 
problems were a result of his back injury during military 
service.

The Board is also satisfied that the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) has been fulfilled.  Service medical 
records, a VA examination, a VHA expert medical opinion, and 
private treatment records have been developed in connection 
with the lumbar and cervical spine claims.  There is no 
indication that there are other records available that would 
be pertinent to the adjudication of this issue.  A December 
1998 written statement from the veteran indicated that he 
knew of no more development that could be performed regarding 
his claims.  The Board has reviewed all the evidence of 
record.

The Board has considered the representative's request that an 
opinion be obtained from an independent medical expert.  
38 C.F.R. § 20.901(d) (1999).  The necessity of obtaining 
such an opinion is left to the discretion of the Board.  
Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  In this case, 
the Board does not believe that an independent medical 
opinion is warranted.  The record as it currently stands 
contains several medical opinions, including a VHA expert 
medical opinion, specifically addressing the questions of 
onset and etiology of the veteran's cervical and lumbar spine 
disabilities.  Therefore, the Board deems that no additional, 
independent medical expert opinion is warranted by the 
medical complexity or controversy in this case.

The veteran contends that he incurred cervical and lumbar 
spine disorders in service as a result of a back injury 
during his period of active duty.  The Board acknowledges 
that the veteran injured his back in a jeep accident in 
service.  As noted above, service medical records revealed 
acute back injuries.  In addition, the veteran submitted two 
photographs which he reported were of him in service wearing 
a neck brace.  The veteran testified during his March 1997 
hearing that he was also wearing a back brace in one of the 
photographs.  

An August 1994 written statement prepared by an individual 
who reported that he had served in the same battalion in 
Germany with the veteran noted that there was a chain-
reaction accident while the battalion was in transit to a 
ceremony.  He recollected that several individuals in the 
battalion were hurt in the accident.  He also confirmed that 
the veteran was the young man wearing a neck brace in one of 
the photographs the veteran had provided.  A February 1998 
written statement by another individual who reported that he 
had served in Germany with the veteran recalled that the 
veteran received treatment for his back and neck.  A May 1997 
statement from the veteran's ex-wife reported her 
recollection that the veteran was in an accident in service, 
and his treatment included wearing a back brace and a neck 
collar for several months.  She also indicated that the 
veteran also sought treatment for his back after service.  

A newspaper article reportedly from the veteran's home town, 
dated January 19, 1972, indicated that the veteran, while 
home on emergency leave to visit his ailing father, became 
sick himself and was medically evacuated by the military to a 
larger medical facility.  A January 1998 written statement 
from the former assistant police chief of the veteran's home 
town noted his recollection that the reason for the 
evacuation was that the veteran was being treated for his 
back at the time and had had an adverse reaction to some 
medication. 

During his March 1997 hearing, the veteran testified that 
after several months of initial treatment for his 1968 in-
service accident, he did not receive regular treatment for 
his back problems for the remaining 4 years of his period of 
service.  A January 1998 written statement from the former 
secretary of the veteran's family doctor, W. R. Wiley, M.D., 
noted her recollection that the veteran was "seen 
frequently" by Dr. Wiley.  The veteran also testified at a 
May 1998 hearing wherein he reiterated his contentions above.

The record shows that in addition to the in-service injury, 
the veteran had a number of intercurrent injuries which 
affected his back.  Private medical records show that the 
veteran's back was injured by falling rocks in a mining 
accident in August 1977 with a final diagnosis of back pain 
due to ligamentous strain.  Private medical records also 
reveal that he injured his back in December 1990 when he fell 
and hit a cabinet.  Finally, private medical records show 
that in January 1993 he had a motor vehicle accident which 
resulted in lumbar and cervical sprain.  X-rays taken 
following the accident revealed a normal cervical spine and 
L5-S1 intervertebral disc narrowing.

A written statement from J. S. Brashear, M.D., received in 
December 1994, reported that the veteran was first treated by 
him in May 1973.  He reported that he continued to treat the 
veteran for 8 to 10 years, including several visits for back 
problems, but that he was unable to provide specifics of 
visits prior to the 1977 mining accident.  Dr. Brashear 
mentioned that X-rays done at that time of the 1977 accident 
were unremarkable.  A December 1997 written statement from a 
man who instructed the veteran in vocational school in the 
years immediately following his discharge noted the veteran 
missed class "to go to the doctor for his back and neck."

During his March 1997 hearing, the veteran testified that he 
had not received treatment for his back between the 1977 
mining accident and the early 1980s.  A November 1982 VA 
examination revealed no findings indicative of back problems.  

A March 1988 intravenous pyelogram noted sclerosis in the 
sacroiliac joints.  A May 1990 total body bone scan revealed 
minimal osteoarthritis affecting the peripheral bone joints, 
all areas of the spine, and the pelvis.  A December 1990 
private lumbar spine X-ray noted arthritic changes in both 
sacroiliac joints.

A January 1993 physical therapy record noted that the veteran 
appeared to have irritated an old injury and had possibly 
developed new injuries to his low back.  Private physical 
therapy records in 1993 attribute the veteran's neck and back 
problems to an unspecified motor vehicle accident.  A 
December 1993 record noted that the veteran had provided 
physicians notes from 1973 to 1979 and the photograph of 
himself wearing a neck brace in service.  The impression was 
chronic back pain.

A February 1993 written statement from D. H. McCord, M.D., 
noted that the veteran had "a history of back pain most 
recently from an auto accident on January 5 [1993]."  
Conservative treatment and magnetic resonance imaging (MRI) 
of the spine was recommended. A February 1993 private MRI of 
the lumbar spine revealed normal results with no evidence of 
herniated disc.  Slight disc bulging was noted to be a 
degenerative process and not a pathological process.  An 
April 1993 private MRI of the cervical spine revealed normal 
findings.  March 1993 X-rays of the cervical and lumbar spine 
also revealed no significant abnormalities.

A March 1994 VA examination diagnosed post-traumatic neck 
pain, but the etiology of the neck pain was unclear as the 
examination report mentioned three separate injuries to the 
back and only one of those occurred in service. 

An April 1994 written statement prepared by D. L. Perkins, 
M.D., noted that he had treated the veteran since October 
1988.  Dr. Perkins indicated that the veteran had records 
dated in May 1973 showing treatment for "back problems 
related to an old injury in an auto accident . . . ."  Dr. 
Perkins noted that the veteran could not locate any records 
between 1973 and 1977; however, he stated that "[a]ll 
treatments from 1968 to 1977 appears [sic] to be related to 
back problems."  He noted that he examined the photograph 
where the veteran appeared to be wearing a neck brace 
"apparently indicating an injury to the questionable 
cervical spine."  Dr. Perkins noted that the 1977 mining 
accident did not injure the veteran's neck.

Dr. Perkins stated that "[b]y what the patient has told me 
and by the photographs exhibited by the patient it does 
appear that the patient has had injury to his neck at an 
early age requiring treatment and possibly giving him 
problems up to this date."  Dr. Perkins indicated that the 
veteran appeared to have arthritis throughout his spine in 
addition to "a history of questionable disc herniation, 
multi-level chronic nerve root irritations, [and] apparent 
spinal impingement in the low back with questionable disc 
involvement in the lumbar spine."  He concluded that "[i]t 
is within my ability to state that I do believe the patient 
has had a long history of back and neck problems apparently 
stemming from injury received in early 1968."

In September 1997 Dr. Perkins prepared another written 
statement with essentially similar findings.  He stated that 
"the patient does have some residual back difficulties that 
could be related to the motor vehicle accident in the 
military."

Highly probative objective "negative" evidence which does 
not support the veteran's assertions is represented by the 
conclusions of a May 2000 expert medical opinion from I. Ziv, 
M.D., D. SC., F.R.C.S., a Professor of Orthopedic Surgery and 
the Manager of the Orthopedic Section at the Buffalo VAMC, as 
authorized by 38 U.S.C.A. §§ 5107(a), 7109 (West 1991) and 
38 C.F.R. § 20.901 (1999).  The expert medical opinion report 
indicated that the evidence of record had been reviewed and 
stated that most of the evidence was subjective, as opposed 
to objective, evidence.  The report noted that there was no 
evidence between the veteran's 1972 discharge from service 
and his 1977 mining accident where he injured his back that 
would "indicate that the injury during the army has caused 
any serious damage at that time period."

The report noted that the findings of the 1994 VA 
examination, namely mild degenerative disc disease and 
foraminal narrowing with stenosis, "could occur in an 
individual of this [the veteran's] age group without any 
injuries."  Dr. Ziv further noted that he had reviewed the 
results of the 1988 IVP; the 1990 chest X-ray; the 1990 bone 
scan; and the 1993 MRIs.  He concluded that these results 
were essentially normal.  In particular, he noted that the 
MRI findings of a lumbar disc bulge were "normal . . . since 
between 30 to 45% of the population would have findings like 
that without low back pain."

Dr. Ziv found it significant that at the time of a November 
1974 military report of medical history which has been 
associated with the record, the veteran did not mention any 
back problem.  The expert medical opinion stated, "If back 
or neck injury occurred in 1970, the pain should be there all 
along until today and not skip that many years."  The report 
concluded:

In summary, I would say that the finding 
of mild degenerative disc disease at the 
lumbar sacral region as well as foraminal 
narrowing at the cervical region that 
occurred in this patient could be part of 
the natural history of aging.  . . .  
There is no evidence in this chart that 
would point that these changes in the 
claimant's spine has occurred due to 
injuries in the late 60s.  It is also 
very hard to understand what is the 
current objective findings of disability 
since I could not find in the chart 
anything that would indicated that the 
claimant is disdabled [sic].  It is 
likely that the appellant incurred a 
lumbar spine injury or cervical spine 
injury during his fall off the jeep, 
however, this has healed with no 
significant problems and there is no 
evidence in the chart to indicate that 
there was any disruption or abnormality 
in the lumbar or cervical spine that 
would indicate an old injury.  Usually 
with injuries like that there is some 
abnormality in the shape of the vertebral 
body, any other part of the vertebra or 
the intervertebral disc and would be 
demonstrated by an MRI or CT.  All the 
comments in all the reviews and 
interpretation of the objective 
investigations that were performed such 
as x-rays, radiographs, MRIs and CTs 
indicate that these changes are all 
degenerative type and not post-traumatic.  
The bone scan that was done once shows 
some arthritic changes in other joint[s] 
and is a good evidence that arthritis 
occurred not only in the claimant's spine 
but also in other sites of his body that 
were not injured at the time of the 
accident.

As an initial matter, the Board notes that the only clearly 
"positive" evidence as opposed to Dr. Ziv's "negative" 
evidence are the two statements from Dr. Perkins.  Although 
Dr. Perkins' statements were written several years apart, 
both appear to have reviewed the same materials and 
essentially reached the same conclusions.

The Board finds that the probative value of Dr. Perkins' 
finding that the veteran's current back and neck disabilities 
are the result of the accident in service is less than the 
probative value of Dr. Ziv's findings for several reasons.  
First, Dr. Perkins' credentials do not appear as noteworthy 
as those of Dr. Ziv.  Dr. Perkins' letterhead indicates that 
he is a family physician with no additional certifications.  
Dr. Ziv, on the other hand, is head of the orthopedic section 
of a large VA medical facility, and he has several 
certifications in addition to his medical degree.  In 
addition, Dr. Ziv is a professor of orthopedic surgery.  
Overall, Dr. Ziv appears to have more special expertise in 
the medical field in question, orthopedics, than does Dr. 
Perkins.

Second, Dr. Perkins' conclusions are couched in more 
equivocal language than those of Dr. Ziv.  Dr. Perkins 
concluded that the veteran "had a long history of back and 
neck problems apparently stemming from injury received in 
early 1968."  In another section of his 1994 statement, Dr. 
Perkins indicated that the veteran's neck injury "at an 
early age" was "possibly giving him problems up to this 
date."  In his 1997 statement, Dr. Perkins indicated that 
the current back problems "could be related to the motor 
vehicle accident in the military."  Dr. Ziv, on the other 
hand, does not use equivocal language in his report and 
supports his conclusions by providing his rationale based on 
the available objective medical evidence.

Finally, Dr. Perkins' conclusions are less probative due to 
the fact that he did not have all of the evidence of record 
available to him when he made his determination.  He 
indicated that the evidence before him consisted primarily of 
the representations made to him by the veteran, photographs 
of the veteran wearing a cervical collar, with perhaps some 
limited service medical records and/or private treatment 
records.  He indicated that he based his conclusions "[b]y 
what the patient has told me and by the photographs exhibited 
by the patient . . . ."  Dr. Perkins did not refer to 
significant objective medical evidence of record, namely the 
1988 IVP; the 1990 chest X-ray; the 1990 bone scan; and the 
1993 MRIs.  Dr. Ziv, on the other hand, indicated that he had 
reviewed all the evidence of record.  With specificity he 
referred to service medical records and post-service 
objective medical evidence like the diagnostic tests 
mentioned above, and he used the results of that testing to 
support his conclusions.

In light of the minimal persuasiveness and probative value of 
Dr. Perkins' conclusions and in light of the significant 
persuasiveness and probative value assigned to Dr. Ziv's 
conclusions, the Board finds that a preponderance of the 
evidence is against the veteran's claim.  The weight of the 
evidence supports the finding that no current cervical or 
lumbar spine disability is related to service.  As the 
undersigned concludes that the weight of the evidence is 
against the appellant's claims, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required pursuant to the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991).  
Accordingly, claims for service connection for cervical and 
lumbar spine disorders are denied.


ORDER

Service connection for bilateral hearing loss with tinnitus 
is granted, subject to the laws and regulations regarding the 
payment of monetary benefits.  Service connection for 
cervical and lumbar spine disorders is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

